DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 22, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The claims directed to the elected invention are deemed free of prior art.  The species requirement, as set forth in the Office action mailed on October 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 	Specifically, claims 60, 61, and 63 (non-elected species) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Effective Priority Determination
	The effective priority date determined for the present application is determined to the actual filing date of the instant application, July 31, 2020.
	The reasons for the above-determination has been set forth in the Office Action mailed on December 22, 2021.
Response:
	Applicants’ traversal received in the Response received on April 22, 2022 have been carefully considered but they have not been found persuasive for the following reasons.
	The Office notes that the demonstration of RCA on a circularized RNA is not does not properly support the claimed method.  
	Instant method claims a step of circularizing an RNA molecule (claim 53(b)), and generating a concatemer of the circularized RNA molecule (claim 53(c)).  The process of generating a concatemer is RCA (rolling circle amplification).  The method also then claims that this RCA product is further linearly amplified with a primer to generate further amplicons.  The specification fails to provide support for this part of the method.
	In other words, while RCA can be considered a linear amplification process, the linear amplification of step (d) of claim 53 is cannot be RCA because RCA was performed in step (c) of claim 53 as explained above.
	Applicants’ are requested provide where such a concept is taught for support.

Claim Rejections - 35 USC § 112
The rejection of claims 57-59, 66, and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on December 22, 2021 is withdrawn in view of the Amendment received on April 22, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60, 61, 63, 68, and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 60, 61, and 63 are now directed to an embodiment which doesn’t appear to work together with the presently amended claim 53 because the addition of the adapters is performed during a linear amplification step, and not during the concatemer generation (during reverse transcription); or prior to circularization (claim 71).
	In addition, claim 61 is also indefinite because the claim is incongruent (incompatible) with the parent claim 53, which requires that the amplification of the concatemer is “linear”.  Claim 61 requires that the amplification is a PCR process whish is not “linear” but exponential.
	Claim 68 is now disjointed from claim 53 for the following reasons.
	Claim 68 depends from claim 53.
	Claim 53 has been amended to recite that the concatermized cDNA produced in step (c) is amplified to produce an amplicon, wherein the amplification is explicitly described as being sequenced in step (e).  Claim 68 now recites that the amplification products being sequenced are cDNA concatemer.
	Therefore, there the steps regarding what is being sequenced are incongruent.
	Claims 72 and 73 are indefinite by way of their dependency on claim 71.
	
Claim Rejections - 35 USC § 103
The rejection of claims 53-56, 64-72, and 74-81 under 35 U.S.C. 103 as being unpatentable over Lou et al. (PNAS, e-pub date November, 2013, vol. 110, no. 49, pages 19872-19877; Supporting Information, pages 1-14) in view of Kazakov et al. (US 2012/0164651 A1, published June 2012), made in the Office Action mailed on December 22, 2021 is withdrawn in view of the Amendment received on April 22, 2022.
The rejection of claim 73 under 35 U.S.C. 103 as being unpatentable over Lou et al. (PNAS, e-pub date November, 2013, vol. 110, no. 49, pages 19872-19877; Supporting Information, pages 1-14) in view of Kazakov et al. (US 2012/0164651 A1, published June 2012), as applied to claims 53-56, 64-72, and 74-81 above, and further in view of Xie et al. (U.S. Patent No. 9,260,753, issued February 16, 2016, priority March 2011), made in the Office Action mailed on December 22, 2021 is withdrawn in view of the Amendment received on April 22, 2022.
Double Patenting
The rejection of claims 53-56 and 64-81 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,155,980 (herein, “the ‘980 patent”) in view of Kazakov et al. (US 2012/0164651 A1, published June 2012); claims of the U.S. Patent No. 10,752,942; ; U.S. Patent No. 10,767,222;  made in the Office Action mailed on December 22, 2021 is withdrawn in view of the Amendment received on April 22, 2022.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 53-56 and 64-81 on the ground of nonstatutory double patenting as being unpatentable over the following: 16/927,898; 16/689,018; 16/434,941, made in the Office Action mailed on December 22, 2021 is maintained for the reasons of record.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to the rejection over the claims of the 16/927,898 application (herein, “the ‘898 application”), claims of the ‘898 application together claim the presently amended claim of 53.  For example, claim 106 of the ‘898 application claims a method of circularizing a target nucleic acid and amplifying the circularized nucleic acid with a plurality of primers, wherein the circular nucleic acid is a circularized RNA (see claim 108), and the primers comprises an adaptor (claim 120) or a barcode (claim 119), and sequencing the amplified product (see claim 106, step (c)).
Similarly, with regard to the rejection over the claims of the 16/689,018 application (herein, “the ‘018 application”), claims of the ‘018 application together claim the presently amended claim of 53, wherein the method circularizes and amplifies the circularized nucleic acid (see claim 1, step (b), (c)(i) and (c)(ii) for the generation of concatemer; and claim 1, steps (c)(iii)-(vi) for amplification) and claim 1, step (d) for sequencing step), with the primers comprising effectively required to comprise an adapter sequence (since the 5’ and 3’ end of the target nucleic acids are required to comprise adapter sequences (see claim 7) and the primers anneal thereto (claim 4).
Similarly, with regard to the rejection over the claims of the 16/434,941 (now passed to issuance, having the patent number 11,286,519), claims of the ‘941 application together claim the method as instantly amended claim 53 with the primers comprising a target specific sequence of the amplified concatemer (claim 1(d)), wherein said primer comprises a 5’ region which is not complementary to the target (“common sequence” in claim 3), which can embraced the generic term, “adaptor” sequence as presently required in instant claim 53.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	Claims are free of prior art because the closest prior art (Lou et al., of record) do not teach or motivate one of ordinary skill in the art to linearly amplify the concatemer produced from reverse transcription of a circularized RNA, wherein the linear amplification requires the use of primers which binds to a target sequence or a sequence that binds to a complement of a junction form between a 5’ end and a 3’ end of the RNA molecule, and comprises an adaptor sequence.
	Lou et al. do teach that adaptors are attached prior to their sequencing reaction.  However, the artisans digest the concatemer, followed by amplification of the digested concatemer with primers which comprises sequencing adapters (P5 and P7, see page 2 of the Supplemental method) via PCR (which is not linear amplification).
	There simply is no legal motivation to modify the teachings of Lou et al. to perform a linear amplification of the concatemer with a primer that comprises an adapter sequence thereon.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 11, 2022
/YJK/